DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a subset of vector clusters in a hierarchy of vector clusters based on a weighting that corresponds to an extreme score of a plurality of scores, which are determined by applying a plurality of weightings to summed inter-cluster vector distances and summed intra-cluster vector distances, wherein each score of the plurality of scores corresponds to a respective weighting of the plurality of weightings (i.e., summing, by the one or more processors, one or more inter-cluster vector distances between one or more pairs of the centroid vectors; summing, by the one or more processors, for each of the vector clusters, one or more intracluster vector distances between one or more pairs of descriptive vectors; determining, by the one or more processors, a plurality of scores of the hierarchy by applying a plurality of weightings to the summed inter-cluster vector distances and the summed intra-cluster vector distances, wherein each score of the plurality of scores corresponds to a respective weighting of the plurality of weightings, and wherein a particular weighting of the plurality of weightings corresponds to an extreme score of the plurality of scores; and selecting, by the one or more processors, a subset of the vector clusters in the hierarchy based on the weighting that corresponds to the extreme score) as recited in claims 1, 18 & 20. Thus, claims 1, 18 & 20 are allowed. Dependent claims 2-17 & 19 are allowed at least by virtue of their dependencies from claims 1 & 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 16, 2021